DETAILED ACTION
Responsive to the claims filed September 3, 2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magzimof et al (US 2019/0187691).
As per claim 1, Magzimof et al teach a method for managing assignments of remote support agents to vehicles, the method comprising: 
obtaining, from a vehicle, a request for a remote support assignment (see at least paragraph [0005]; support request from vehicle); 
determining based on a mapping function, a mapping of the vehicle to one or more remote support agents; sending the request to the one or more remote support agents (see at least paragraphs [0045, 0058, 0059]; determination made on urgency level and maps the request accordingly);  
  receiving at least one confirmation response from the one or more remote support agents (see at least paragraph [0005, 0057]; connection is established in response to request); 
assigning at least one confirming remote support agent to the vehicle based on the at least one confirmation response; and establishing a remote support session between the at least one confirming remote support agent and the vehicle (see at least paragraphs [0005, 0045, 0057-0059]).  
As per claim 2, Magzimof et al teach wherein the request specifies a maximum number of recipients and wherein sending the request to the one or more remote support agents is limited to the maximum number of recipients (see at least paragraph [0028]; requests can be limited to particular classes or particular users).  
As per claim 3 Magzimof et al teach wherein the request specifies a minimum number of recipients and a maximum number of recipients, and wherein sending the request to the one or more remote support agents comprises sending the request to at least the minimum number of recipients and not more than the maximum number of recipients (see at least paragraph [0028]; requests can be limited to particular classes or particular users).    
As per claim 4, Magzimof et al teach wherein assigning the at least one of the confirming remote support agents to the vehicle comprises: assigning multiple remote support agents to redundantly establish remote support sessions with the vehicle (see at least paragraphs [0042-0045]).
As per claim 7, Magzimof et al teach wherein establishing the remote support session comprises: operating the remote support agent in a telepresence mode in which the remote support agent operates with full control over at least steering, braking, and acceleration of the vehicle (see at least paragraphs [0049-0050]).  
As per claim 8, Magzimof et al teach wherein establishing the remote support session comprises: operating the remote support agent in a path planning mode in which the remote support agent controls the vehicle in response to detecting a condition not suitable for handling by an on-board autonomous control system of the vehicle (see at least paragraphs [0058]).    
As per claim 9, Magzimof et al teach wherein establishing the remote support session comprises: operating the remote support agent in a path choice mode in which the remote support agent controls a path of the vehicle based on the received sensor data and wherein an in-vehicle control system controls a drive system of the vehicle to follow the path (see at least paragraphs [0049-0050]).    
As per claim 10, Magzimof et al teach wherein establishing the remote support session comprises: operating the remote support agent in a supervision mode in which the remote support agent monitors operation of the vehicle and issues an emergency stop command to cause the vehicle to execute an emergency brake in response to the remote support agent detecting an emergency situation (see at least paragraph [0009]).  
As per claim 11, Magzimof et al teach wherein establishing the remote support session comprises: operating the remote support agent in a monitoring mode in which the remote support agent monitors operation of the vehicle and performs data analysis on a fleet of vehicles including the monitored vehicle (see at least paragraphs [0049-0050]).    
As per claim 12, Magzimof et al teach wherein determining the mapping of the vehicle to the one or more remote support agents comprises: determining an order of priority of the one or more remote support agents based on the mapping function; and wherein sending the request to the one or more remote support agents comprises sending the request to one or more remote support agents in the order of priority (see at least paragraph [0041]).  
As per claim 13, Magzimof et al teach wherein determining the mapping of the vehicle to the one or more remote support agents comprises: determining a service mode of the vehicle based on the request; and determining the mapping of the vehicle to the one or more remote support agents based on the service mode (see at least paragraphs [0058-0059]).    
As per claim 14, Magzimof et al teach detecting a change in a set of available remote support agents; and updating the mapping function responsive to the change (see at least paragraph [0046]).    
As per claim 15, Magzimof et al teach wherein the mapping function comprises: a first mapping component generated based on manual input from a human operator; and a second mapping component generated automatically based on an optimization function (see at least paragraphs [0058, 0051]). 
As per claim 16, Magzimof et al teach where the mapping function is derived from a machine learning process (see at least paragraph [0004]; AI).  
Claims 17-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661